Citation Nr: 1741251	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 decision by the Regional Office (RO) in Waco, Texas, which denied the Veteran's claim sought on appeal.   However, the Veteran unfortunately died in July 2017.  The appellant seeks benefits as the Veteran's surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran initiated the appeal process regarding the instant claim of service connection for bilateral hearing loss.  In May 2013, the RO denied the claim.  The Veteran filed a timely Notice of Disagreement in March 2015, and the RO issued a Statement of the Case that same month.  In March 2015, the Veteran filed a Substantive Appeal (via VA Form 9), and requested a Board video-conference hearing.   

After the Veteran's death, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, which was received by the RO in August 2017.  Thus, under 38 U.S.C.A. § 5121A, the Board will construe the appellant's VA Form 21-534 as an inferred request to substitute pursuant to 38 C.F.R. § 3.1010 (c)(2) (2016).


Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  As provided for in this provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, the Veteran died in July 2017, and therefore the appellant is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claim adjudicated accordingly. 

According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. The Veteran had an appeal pending at the time of his death, and although a request to be substituted for the Veteran was inferred, the RO has not yet had time to address this claim in terms of whether it is an accrued benefits claim versus a claim in which the appellant is substituted.

Under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet App. 353, 360-361   (1993).  These benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists. 

The manner in which the instant claim is adjudicated (pursuant to 38 U.S.C.A. § 5121 /accrued benefits versus § 5121A/substitute claimant) makes a difference.  In this regard, there is a distinction between the law governing a regular claim for 


accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, only the evidence record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive. 

Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence.  Thus, it is to the appellant's benefit to have her claim adjudicated as a substitute claimant pursuant to the 38 U.S.C.A. § 5121A, rather than adjudicated pursuant to 38 U.S.C.A. § 5121.  As such, any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Based on the foregoing, the appellant may be prejudiced if the Board decides the claim as an accrued benefits claim prior to an RO determination on whether the she may be substituted for the Veteran.  As such, the claim on appeal must be deferred pending further action by the RO.  Before the Board may evaluate the merits of the pending claim on appeal, the threshold question of whether the appellant is eligible for substitution as a "surviving spouse" of the Veteran must be addressed.  





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the question of whether the appellant is eligible for substitution on the basis of being the Veteran's surviving spouse for the purpose of processing to completion the appeal for service connection for bilateral hearing loss.  Explain what evidence supports a finding that the appellant is the Veteran's surviving spouse so as to be eligible for substitution under 38 U.S.C.A. § 5121A (a)(2)(A), and associate the evidence with the record, if not already of record.  

2.  If the appellant is substituted for the Veteran in this case, ask her to clarify whether she wants to attend a hearing before the Board.  See March 2015 VA Form 9 (Veteran had requested a Board video-conference hearing prior to his death).

3.  Regardless, readjudicate the issue for entitlement to service connection for bilateral hearing loss with the appellant as a substituted claimant or as a claimant for accrued benefits.  If the determination remains unfavorable to her, she should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




